DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 16-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-33 of copending Application No. 17/031,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 35:  Claims 16 of application ‘241 teaches a process for making a sole for an article of footwear comprising impregnating thermoplastic polyurethane pellets with a blowing agent to form expandable thermoplastic polyurethane beads, expanding the thermoplastic polyurethane beads, and fusing the expanded thermoplastic polyurethane beads to one another in a closed mold to form a sole for an article of footwear.
Considering Claims 36-38:  Claims 31 and 32 of application ‘241 correspond to instant claims 36-38.
Considering Claims 39 and 40:  Claim 24 of application ‘241 teaches the density as being from 8 to 600 g/L.
Considering Claim 41:  Claim 27 of application ‘241 teaches the bead diameter as being from 1 to 12 mm.
Considering Claim 42:  Claim 33 of application ‘241 corresponds to instant claim 42.
Considering Claims 16-34:  Claim 16 of application ‘241 teaches a process that implicitly produces the claimed articles.  As such, the claims are rendered obvious by the process of claim 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-24 of copending Application No. 17/031,188 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 16-34:  Claims 16-24 of application ‘188 teaches a process that results in a sole for an article of footwear comprising fused beads of expanded thermoplastic polyurethane.  Therefore, application ‘188 implicitly teaches the claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-34 of copending Application No. 17/031,216 (reference application). :
Considering Claims 16-34:  Claims 16-34 of application ‘216 teaches a process that results in a sole for an article of footwear comprising fused beads of expanded thermoplastic polyurethane.  Therefore, application ‘216 implicitly teaches the claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-36 of copending Application No. 17/031,220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 16-34:  Claims 16-36 of application ‘220 teaches a process that results in a sole for an article of footwear comprising fused beads of expanded thermoplastic polyurethane.  Therefore, application ‘220 implicitly teaches the claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-33 of copending Application No. 17/031,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 16-34:  Claims 16-33 of application ‘225 teaches a process that results in a sole for an article of footwear comprising fused beads of expanded thermoplastic polyurethane.  Therefore, application ‘225 implicitly teaches the claimed product.
Considering Claim 35:  Claim 16 of application ‘225 teaches a process comprising impregnating thermoplastic polyurethane pellets with a blowing agent to form thermoplastic polyurethane beads; expanding the thermoplastic polyurethane beads to allow the thermoplastic polyurethane beads to expand; and fusing the expanded thermoplastic polyurethane beads to one another to form a sole.
Considering Claims 36-42:  Claims 27, 30, and 32, and 33 of application ‘225 correspond to instant claims 36-42.


Response to Arguments
Applicant’s arguments, see pages 5-8, filed February 26, 2021, with respect to the rejections under 35 U.S.C. § 102 and 103 have been fully considered and are persuasive.  The rejection of claims 16-42 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767